 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JUSTIN EUGENE RICE,                                   Case No. 1:18-cv-00111-LJO-JDP (HC)

10                  Petitioner,                            ORDER ON NEW BRIEFING SCHEDULE

11           v.

12   DANIEL PARAMO,
13                  Respondent.
14

15        Petitioner Justin Eugene Rice, a state prisoner now represented by counsel, seeks a writ of

16   habeas corpus under 28 U.S.C. § 2254. Petitioner retained counsel after filing the petition without

17   the assistance of counsel, and the court indicated that it would allow petitioner to amend the

18   petition and set a new briefing schedule. See ECF No. 20 at 4. Before the court issued a new

19   scheduling order, the parties stipulated to a briefing schedule on petitioner’s motion to amend and

20   filed a proposed order. See ECF No. 26. We adopt the parties’ stipulation and appreciate the

21   efforts of the attorneys from both sides in this matter.

22        Order

23        1. Petitioner’s motion to amend the petition is due Monday, April 15, 2019.

24        2. Respondent’s opposition or statement of non-opposition is due Monday, April 29, 2019.

25        3. Petitioner’s optional reply brief is due Monday, May 6, 2019.

26        4. The court will set a new briefing schedule on the merits after resolving petitioner’s

27            motion to amend.

28


                                                       1
 1                                                             `
     IT IS SO ORDERED.
 2

 3
     Dated:   March 8, 2019
 4                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                              2
